NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 16 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ALEKSANDER GEORGES; IDA JELVEH, No. 20-55499
Individually and on Behalf of All Others
Similarly Situated,                      D.C. No.
                                         8:19-cv-02329-DOC-KES
                Plaintiffs-Appellants,

 v.                                             MEMORANDUM*

BANK OF AMERICA, N.A.,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                    David O. Carter, District Judge, Presiding

                          Submitted February 11, 2021**
                              Pasadena, California

Before: BOGGS,*** M. SMITH, and MURGUIA, Circuit Judges.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Danny J. Boggs, United States Circuit Judge for the
U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
      Aleksander Georges and Ida Jelveh (collectively, “Plaintiffs”) appeal the

district court’s dismissal of a putative class action brought in diversity against Bank

of America (“BOA”).       Plaintiffs, who are at least twenty-four years old, are

accountholders at BOA and allege that BOA’s student-fee waiver constitutes illegal

age discrimination under the California Unruh Civil Rights Act (“Unruh Act”), Cal.

Civ. Code § 51 et seq., and the “unlawful” prong of California’s Unfair Competition

Law (“UCL”), Cal. Bus. & Prof. Code § 17200 et seq. “We review de novo a district

court’s order granting a motion to dismiss for failure to state a claim under Federal

Rule of Civil Procedure 12(b)(6).” L.A. Lakers, Inc. v. Fed. Ins. Co., 869 F.3d 795,

800 (9th Cir. 2017). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

1.    Like most banks, BOA offers various banking products, including personal

bank accounts, to its customers. One type of personal bank account BOA offers is

called “Bank of America Advantage Plus Banking.” BOA imposes a monthly $12

“maintenance fee” on this account unless the account holder: (1) makes at least one

direct deposit of $250 or more per month; (2) maintains a daily minimum balance of

at least $1,500; (3) enrolls in a specified rewards program and qualifies for a certain

tier of rewards; or (4) qualifies for a student waiver. To qualify for the student

waiver, accountholders must show that they (1) are enrolled in a high school, college,

university, or vocational program and (2) are under twenty-four years old. Plaintiffs

contend that BOA’s age-based student-fee waiver constitutes illegal age


                                          2
discrimination under the Unruh Act because the waiver ceases to apply to student

accountholders—like them—when they turn twenty-four years of age.

      We find an insufficient basis to conclude that BOA’s age-based maintenance

fee violates the Unruh Act. The Unruh Act does not prohibit all preferential

treatment based on age, but “prohibits only arbitrary, invidious or unreasonable

discrimination.” Sargoy v. Resol. Tr. Corp., 10 Cal. Rptr. 2d 889, 891 (Ct. App.

1992) (citing In re Cox, 474 P.2d 992, 999 (Cal. 1970)). Such discrimination

“‘emphasizes irrelevant differences’ or ‘perpetuates [irrational] stereotypes.’”

Dallas & Lashmi, Inc. v. 7-Eleven, Inc., 112 F. Supp. 3d 1048, 1062 (C.D. Cal. 2015)

(alteration in original) (quoting Koire v. Metro Car Wash, 707 P.2d 195, 201–02

(Cal. 1985)). This is consistent with the “fundamental purpose” of the Unruh Act,

which is “the elimination of antisocial discriminatory practices—not the elimination

of socially beneficial ones.” Sargoy, 10 Cal. Rptr. at 895; see also Chabner v. United

of Omaha Life Ins. Co., 225 F.3d 1042, 1050 (9th Cir. 2000) (“[D]isparities in

treatment and pricing that are reasonable do not violate the Unruh Act.”).

      The overwhelming majority of California courts to address age-based

discrimination under the Unruh Act have upheld reasonable age-based

discrimination so long as the age-based discrimination is justified by public-policy

considerations. See, e.g., Javorsky v. W. Athletic Clubs, Inc., 195 Cal. Rptr. 3d 706,

718–23 (Ct. App. 2015) (upholding fitness membership discount for individuals


                                          3
aged eighteen to twenty-nine); Pizarro v. Lamb’s Players Theatre, 37 Cal. Rptr. 3d

859, 862–63 (Ct. App. 2006) (upholding an age-based price discount for individuals

born between 1946 and 1964); Lazar v. Hertz Corp., 82 Cal. Rptr. 2d 368, 372–74

(Ct. App. 1999) (upholding higher car-rental fees for drivers under twenty-five);

Sargoy, 10 Cal. Rptr. 2d at 893 (upholding a bank’s policy offering higher savings-

account interest rates to customers aged 55 and older); Starkman v. Mann Theatres

Corp., 278 Cal. Rptr. 543, 546–49 (Ct. App. 1991) (upholding discounts for movie

theater tickets for children under age 12 and senior citizens over age 60).

      Plaintiffs’ reliance on Candelore v. Tinder, Inc., 228 Cal. Rptr. 3d 336 (Ct.

App. 2018) is unpersuasive. Unlike in Candelore, where the defendant made no

attempt to identify any public interest in its age-based pricing differences, BOA’s

age-based student fee waiver is supported by public-policy considerations, as

evidenced by statutes and federal reports that favor assistance to young adults—and

in particular those under twenty-four—as they transition to financial independence

and into the banking system. See, e.g., 26 U.S.C. § 152(c)(3)(A)(ii) (parents may

claim a child as a dependent on their tax returns if, among other things, the child “is

a student who has not attained the age of 24” at the close of the calendar year); 20

U.S.C. § 1087vv(d)(1)(A) (under the Higher Education Act, any student who is

twenty-four or older is deemed to be an “independent student” for purposes of

federal student-aid programs).     Because BOA’s age-based maintenance fee is


                                          4
supported by public-policy considerations, we cannot conclude it constitutes

“arbitrary, invidious or unreasonable discrimination.” Sargoy, 10 Cal. Rptr. 2d at

891.

2.     Plaintiffs also assert a derivative claim under the “unlawful” prong of

California’s UCL, which prohibits “any unlawful, unfair or fraudulent business act

or practice.” Cal. Bus. & Prof. Code § 17200. But because there is no violation of

the Unruh Act, Plaintiffs’ UCL claim also fails. See Aleksick v. 7–Eleven, Inc., 140

Cal. Rptr. 3d 796, 801 (Ct. App. 2012) (“When a statutory claim fails,

a derivative UCL claim also fails.”).

       AFFIRMED.




                                         5